Caldwell, J.
We think it well settled upon principle and authority, that a parol agreement or long acquiescence in a boundary line should not be disturbed. *816These settlements of disputed, conflicting, or doubtful boundaries should be encouraged by the courts as a means of suppressing spiteful and vexatious litigation, and thus banishing from peaceful communities a fruitful source of discord. “Convenience, policy, necessity, justice—all unite in sustaining such an amicable agreement.” (Brown v. Caldwell, 10 Serg. and R., 114). As observed by Judge Wheeler in George v. Thomas, 16 Texas, 89, “It is beneficial to all concerned, as well married women, minors, and others.”
It is insisted on, however, in a lengthy and ingenious brief by counsel for appellants, that the case at bar does not come within the rule laid down.' We are urged to consider the question of title. The pleadings and evidence do not warrant us in so doing. The only question submitted to the jury was not one of title, but whether or not such a parol agreement or acquiescence existed between the ancestors of the parties as would preclude them from disturbing it.
This is made very clear by a portion of the charge, thus: “There is no controversy, however, as to the title of the parties, each claiming under the same grantor. The dispute is as to the true boundary between their respective tracts of land.” The evidence introduced on the trial, although very meager, was to the effect that such an acquiescence did exist. The jury, whose province it was to judge of the sufficiency of the evidence, seem to have been satisfied that it was sufficient to establish the issue for the defendants, and we can see no good cause for setting aside their verdict.
We cite below a number of authorities that we have consulted in support of the view we have taken. In most of the cases, the parties deraigned title through different and conflicting sources. In the case at bar, the parties deriving their respective titles from the same *817original patent, or claim, in our judgment gives additional force to the doctrine we have invoked. (George v. Thomas, 16 Texas, 84; Houston v. Sneed, 15 Texas, 309; Singleton v. Whitesides, 5 Yerger, 34; Ross v. Turner, 5 Yerger, 338; Goodrich v. Dustin, 5 Metcalf, 363; Adams v. Rockwell, 16 Wendell, 285; Dibble v. Rogers, 13 Wendell, 536; Chew v. Morton, 10 Watts, 321; Gray v. Berry, 91 N. H., 473; Jackson v. Ogden, 7 Johnson, 238; 9 Yerger, 455; 4 Yerger, 456.)
Let the judgment be affirmed.
Affirmed,